Citation Nr: 0900053	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  06-04 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for esophageal 
dysmotility with dysphagia.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1952 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to the benefits 
currently sought on appeal.

The veteran appeared before the undersigned Acting Veterans 
Law Judge in a Travel Board hearing in Waco in May 2008 to 
present testimony on the issues on appeal.  The hearing 
transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for esophageal 
dysmotility with dysphagia, which he contends is the result 
of an in-service explosion, after which he experienced 
"heart burn" every time he ate and required antacids 
continually.  Alternatively, the veteran contends that the 
disorder may be secondary to his service-connected diabetes 
mellitus. 

Service treatment records do not show treatment for injuries 
related to an explosion; however, they do show treatment for 
epigastric pain in October 1972.  Further, in his hearing 
before the undersigned, the veteran testified credibly as to 
having such symptoms since separation.  Pursuant to the duty 
to assist, the veteran underwent a VA examination in June 
2005 to determine whether his current esophageal disorder was 
related to his service.  The resulting opinion was negative 
for both direct and secondary service connection; however, 
the examiner did not reference the veteran's in-service 
complaints.  Nor did he offer any reason as to why no 
relationship was found.  Therefore, the veteran should be 
afforded an additional examination and a reasoned opinion on 
etiology must be sought.

The veteran also seeks service connection for a back 
disorder, which he contends is the result of an in-service 
strain.  The service treatment records clearly document 
treatment for low back strain with pain and spasms over the 
long course of his service career.  See service treatment 
records, January 1956, June 1958, June 1962, July 1962, March 
1965, and July 1970.  As the veteran's current medical 
records document treatment for degenerative disc disease of 
the lumbosacral spine, a VA examination was ordered to 
determine whether a nexus existed between his current 
diagnosis and his service.  In the June 2005 exam, the 
reviewing physician opined that that the veteran's current 
back disorder was "less likely than not related to the back 
strain that was incurred in 1965."  No reference was made to 
the veteran's other treatment for his back during service.  
Nor was any rationale offered for the opinion.  The veteran 
must undergo additional examination and a reasoned opinion 
must be obtained.

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any esophageal disability 
diagnosed.  The claims file must be 
reviewed in conjunction with the 
examination.  All testing deemed necessary 
must be conducted and results reported in 
detail.  Based on the review and the 
physical examination, the examiner is 
asked to render an opinion as to whether 
it is at least as likely as not that the 
veteran's current esophageal disorder is 
medically related to his service.  
Alternatively, the examiner is asked to 
determine whether it is at least as likely 
as not that the veteran's current disorder 
is proximately due to, or the result of, 
his service-connected diabetes mellitus.  
This opinion should include whether the 
veteran's diabetes mellitus aggravates the 
current disorder.  The whole file must be 
reviewed but attention is invited to the 
October 1972 service treatment record 
documenting epigastric pain, as well as 
the veteran's credible hearing testimony 
regarding in-service instances of "heart 
burn."  A rationale for any opinion 
offered is requested.

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his low back disability.  The 
claims file must be reviewed in 
conjunction with the examination.  All 
testing deemed necessary must be conducted 
and results reported in detail.  A 
rendering of the veteran's post-service 
history referable to his back is 
requested.  Based on the review and the 
physical examination, the examiner is 
asked to render an opinion as to whether 
it is at least as likely as not that the 
veteran's back disorder is medically 
related to his in-service treatment for 
back pain.  The whole file must be 
reviewed but attention is invited to the 
veteran's tabbed service treatment records 
which document back treatment in January 
1956, June 1958, June 1962, July 1962, 
March 1965, and July 1970, as well his 
credible hearing testimony as to his 
experiencing chronic symptoms of back pain 
since service. 

3.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

